Oo
oO
KE
Oo
a
cy
2
Qa
f
i
wo
Qa
Wu
=
=
2

MIDDLE DISTRICT OF FLORI

Honorable William F. Jung US District .
United States Courthouse and Federal Buildin

Street, Room 2-194
Fort Myers, FL 33901

 

 

 

 

 
PBR by

4

MoNAGsCd 544014 I/F LOS A

et8id

asnsy
ase

ot

WGeysed si) “Mel |esapay

4 30U Ss} Bul

O21" Fitecr 06/

1E3SOd “S'N © TEld3 *eyesad Jo,

“DOCUTeht’S

JOP s@21nuasg

2

“

+9~-Page

%

20/

COATS HESS PE

Ss

V

Cc

 

ele | at waNHOO SIL Wows 7334 Cy as

 

 

     

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

     
 
      

    

 
 

 

 

 

   

   

 

         

     

 

 

       

 

Wd J
wo “POPNOW SOUEINSU! OO'OOLS m
eINyeUs\S eokoduy Outt |O ACCA) Iduiony Aseagog ‘H18b-222-008 [129 40 woa'sasn UsiA ‘.Gupoed Sasn Jo dnyaid 403g ----—--
Wa =
wo ff 4 ‘ E LOGEE Td ‘sueAW Oy
einyeutrs eakoydw3 out OAC) deny AueAjag i a Ec t a i 2 hy t y ysu bbz 6 FEL-% Wooy Jeans
Hotioneas sagem ; : 1 ; se 140 UIP|ING jevapa4 pue 1
Pee ext alteein 391NU3S V1SOd) MEET, 5 TZ uinr74 Pron” } zy y DAZ Wwosassauaay’sn) ob + lz = i — 3 F “ : enema sree pew
OL’ C$ gy)! rd [782 Fk bP e972 In ©4 #219 Aindeq Woo.nsno9 UapIO eySsWweYS ; UORUaTY
: } -of VdIdO1s 40 LOLSIG JTGGIN
Srenur eekoydury couridecoy | yey 147] 1Bioy, f9! oT r@ wd cr al fi o ay 7 LYNOD LOMLSIG SALVLS GSLINN ‘y
$ s|o Ua je JQ Aaoumy AY S$?
MOTI J PATO MPA . OL
= 8804 7 S6e}s04 e104 884 WNUdig AepyopyAepuns o)18e14/Bunpuey4 jepeds 4 - J é , ng v kK . af
$ $ ( ) 3NOHd SAccr ANA" 0 ,
$ $ nee b 2 ‘cs nid aSv3 72) 30)
984 uONeuodsuEL i" \ “AMIGENEAR 104 BIO [B90] 10 ,WOs 7
: fe i Ny on 884 ieoey wMaYy 264 Kianeg wy 0f0L wo paidacoy euny (,21q8)/enr Baym ‘ay ianastc: OR Senne oe oO
j t Zz (e1qeyeae asaya ‘ey JBuonippe) Peunbay Avanyeq AepyoryAepung [>]
$ $ >< NOON 21 (1 L Sm A: Bae {Kep ssauysng yxeu pesantiap) Aseayieg Aepines oN oO
| Wd 00°, Wy 02:0; [J fe
| 984009 884 aouRINsUy Biwi) Alanna painpeyos (AAO MIN) padesoy ang ‘Mvenvep Uo einjeubls s,sesseuppe au UIEIQO o} Bundwaye jnoywa uOyeDO} eitiugetatee
[ e} i 7)FV DP - Towne case ee BQUIS JEIS0q Up ‘PawOaYO JOU $]xOq O41 || “aomueS JclooaYy WN}eY sasEyaINg
| _ 6 é ( tan YN (E HO ‘eouRunsuy peuONy si und ( 2 iis 8, a
| s| 4b pi (mow 8 et gor ne ea ns SV ena sepuaNON a BF
Una ce eee lom telnet
80D dIZ Od
4) FS
V) 792 7 ‘
“ON 19917 ,., 89/095 [E|SOq 10 “ON "Ooy Aouaby jepay “ON ‘ay eyes0di05n .Sasn
eee reel eee eC ry ff [7 a f say sl
RAV, M9-bl 3-522) W799) | hesth et
( )aNO! © sGheasevann
‘WOH
SAN S@E HE Eno Pa NINO 3SN H3WOLSND
ALINOIHd SAILVLS GALINN
S04n iavVIYVINIIV a/V id
@-p922l INPOESHY LOBE
0 Z . S c $ 2001
INNOWY Ssaiaisaaint
oF es NGS
Lo ‘OvOsL VETS Las er a
“Gaia mie EL?
Olvd 395v180d ‘$'N 2\ 1 KY Ve LiL GLUE
edb Ss |

TWAS OL ATW&lA SSId
